                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      N.Y.,                                          Case No. 17-cv-03906-MMC
                                                       Plaintiff,                       ORDER GRANTING MOTION BY
                                  8
                                                                                        MARC H. RANDAZZA AND D. GILL
                                                  v.                                    SPERLEIN TO WITHDRAW AS
                                  9
                                                                                        COUNSEL FOR PLAINTIFF;
                                  10     SAN RAMON VALLEY UNIFIED                       EXTENDING DEADLINE TO
                                         SCHOOL DISTRICT, et al.,                       COMPLETE FACT DISCOVERY;
                                  11                                                    DIRECTIONS TO CLERK;
                                                       Defendants.                      DIRECTIONS TO PARTIES
                                  12
Northern District of California
 United States District Court




                                                                                        Re: Dkt. No. 98
                                  13

                                  14          Before the Court is the motion, filed December 4, 2018, by Marc J. Randazza and
                                  15   D. Gill Sperlein, "to Withdraw as Attorneys," which motion also seeks an order extending,
                                  16   for seventy days, the deadline to complete fact discovery, in order to afford plaintiff an
                                  17   opportunity to locate new counsel. Plaintiff has consented to the withdrawal (see
                                  18   Randazza Decl. Ex. A); no other response to the motion has been filed.1
                                  19          The Court having read and considered the motion, and good cause appearing, the
                                  20   relief requested is hereby GRANTED as follows:
                                  21          1. Marc J. Randazza and D. Gill Sperlein are RELIEVED as counsel as record for
                                  22   plaintiff N.Y. Given the absence of an immediate substitution, plaintiff now proceeds pro
                                  23   se, and, accordingly, the Clerk of Court is DIRECTED to update the docket to indicate
                                  24   plaintiff's address as follows: 317 Montoya Way, Danville, California, 94526.
                                  25          2. Defendants are DIRECTED to continue to electronically file all documents, and
                                  26
                                  27          1
                                             Counsel for plaintiff states he has been informed by defendants' counsel that
                                  28   defendants do not oppose the motion. (See id. ¶ 12.)
                                  1    to serve plaintiff, by mail at the above-stated address, all documents they file. Plaintiff is

                                  2    DIRECTED to submit all documents for filing in paper form, specifically by mailing or

                                  3    otherwise delivering to the Clerk of Court, at 450 Golden Gate Avenue, 16th Floor, San

                                  4    Francisco CA 94102, both the original and a chambers copy thereof, which copy is to be

                                  5    clearly marked "Chambers Copy." Additionally, plaintiff is DIRECTED to serve counsel

                                  6    for defendants with a copy of any document he files with the Clerk, and to file proof of

                                  7    such service. See Civil L.R. 5-5(a).

                                  8           2. The deadline to complete fact discovery is EXTENDED from December 24,

                                  9    2018, to March 4, 2019.2

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 13, 2018
Northern District of California
 United States District Court




                                                                                                MAXINE M. CHESNEY
                                  13                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              2
                                  27           Although the new deadline to complete fact discovery is after the deadline to
                                       complete expert discovery, "all parties," according to plaintiff's counsel, "have indicated
                                  28   that they will not use expert witnesses." (See Pl.'s Mot. at 5:7-8.)

                                                                                      2
